



 
PLEDGE AND ESCROW AGREEMENT
 
THIS PLEDGE AND ESCROW AGREEMENT (the “Agreement”) is made and entered into as
of September 11, 2006 (the “Effective Date”) by and among GWIN, INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Pledgor”), CSI BUSINESS FINANCE, INC., (the “Pledgee”), and KIRKPATRICK &
LOCKHART NICHOLSON GRAHAM LLP, as escrow agent (“Escrow Agent”).
 
RECITALS:
 
WHEREAS, the Pledgor and Pledgee shall, contemporaneously with the execution and
delivery of this Agreement, enter into that certain Loan Agreement (the “Loan
Agreement”) pursuant to which the Pledgee shall lend to the Pledgor, and the
Pledgor shall borrow from the Pledgee, the sum of Six Hundred Fifty-Five
Thousand Dollars ($655,000) (the “Loan Amount”);
 
WHEREAS, as a material inducement for Pledgee to enter into the Loan Agreement
and to fund the Loan Amount, the Pledgor has agreed to issue to the Pledgee two
(2) promissory notes on the terms and subject to the conditions set forth in the
Loan Agreement (together, the “Notes” and each, a “Note”) in the form attached
to the Loan Agreement as Exhibit A and evidencing the terms and conditions of
each Note;
 
WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Company’s
obligations to the Pledgee or any successor to the Pledgee under this Agreement,
the Loan Agreement, the Notes, that certain Security Agreement, of even date
herewith, by and between the Pledgor and the Pledgee (the “Security Agreement”),
that certain Insider Pledge and Escrow Agreement, by and among the Pledgee, the
Pledgor, Wayne Allyn Root and the Escrow Agent (the “Insider Pledge Agreement”)
and that certain Subsidiary Security Agreement, of even date herewith, by and
between Global SportsEDGE, Inc., a wholly-owned subsidiary of Pledgor and the
Pledgee (the “Subsidiary Security Agreement” and, together with this Agreement,
the Notes, the Pledge Agreement, the Security Agreement, the Insider Pledge
Agreement and the Subsidiary Security Agreement, the “Transaction Documents”),
the Pledgor has agreed to irrevocably pledge to the Pledgee 502,500,000 shares
of the Pledgor’s common stock, par value $0.0001 per share (the “Pledged
Shares”).
 
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:
 
 
TERMS AND CONDITIONS
 
1.  Pledge and Transfer of Pledged Shares.
 
1.1.  The Pledgor hereby grants to Pledgee a security interest in all Pledged
Shares as security for Pledgor’s obligations to the Pledgee under the
Transaction Documents (the “Obligations”). The Pledgor shall deliver to the
Escrow Agent a stock certificate representing 502,500,000 Pledged Shares upon
the effectiveness of the Share Increase (as such term is defined in the Loan
Agreement) and in accordance with Section 5.8 of the Loan Agreement. The
delivery of the Pledged Shares shall be together with duly executed stock powers
or other appropriate transfer documents executed in blank by the Pledgor (the
“Transfer Documents”), and such stock certificate and Transfer Documents shall
be held by the Escrow Agent pursuant to this Agreement until the full payment of
all amounts due to the Pledgee under the Notes and through repayment in
accordance with the terms of the Notes, or the termination or expiration of this
Agreement.
 

--------------------------------------------------------------------------------


 
2.  Rights Relating to the Pledged Shares. Prior to the occurrence of an Event
of Default (as defined herein) and the issuance of the Pledged Shares to the
Pledgee (in accordance with Section 5.1), the Pledged Shares shall not be, or be
deemed to be, issued or outstanding shares of the Pledgor and neither the
Pledgee nor any other person shall be entitled to vote the Pledged Shares, to
receive dividends and other distributions thereon, or to enjoy any other rights
and privileges incident to the ownership of the Pledged Shares.
 
3.  Release of the Pledged Shares from Pledge. Upon the payment of all amounts
due to the Pledgee under the Notes by repayment in accordance with the terms of
the Notes, the parties hereto shall notify the Escrow Agent to such effect in
writing. Upon receipt of such written notice, the Escrow Agent shall return to
the Pledgor the Transfer Documents and the certificates representing the Pledged
Shares (collectively the “Pledged Materials”), whereupon any and all rights of
Pledgee in the Pledged Materials shall be terminated. Notwithstanding anything
to the contrary contained herein, upon full payment of all amounts due to the
Pledgee under the Notes, by repayment in accordance with the terms of the Notes,
this Agreement and Pledgee’s security interest and rights in and to the Pledged
Shares shall terminate.
 
4.  Event of Default. An “Event of Default” shall be deemed to have occurred
under this Agreement upon an Event of Default under the Notes or the Loan
Agreeement.
 
5.  Remedies.
 
5.1.  Upon and anytime after the occurrence of an Event of Default, the Pledgee
shall have the right acquire the Pledged Shares in accordance with the following
procedure: (a) the Pledgee shall provide written notice of such Event of Default
(the “Default Notice”) to the Escrow Agent, with a copy to the Pledgor; (b) in a
Default Notice the Pledgee shall specify the number of Pledged Shares to be
issued to the Plegdee, provided however, that the Pledgee shall not have the
right to acquire such number of Pledged Shares which would cause the Pledgee,
together with its affiliates, to beneficially own in excess of 4.99% of the
outstanding capital of the Pledgor (unless the Pledgee waives such limitation by
providing sixty-five (65) days’ advance written notice); and (c) as soon as
practicable after receipt of a Default Notice, the Escrow Agent shall deliver
the specified number of Pledged Shares along with the applicable Transfer
Documents to the Pledgor’s Transfer Agent with instructions to issue such
Pledged Shares to the Pledgee.
 
5.2.  Upon receipt of the Pledged Shares issued to the Pledgee, the Pledgee
shall have the right to (i) sell the Pledged Shares and to apply the proceeds of
such sales, net of any selling commissions, to the Obligations owed to the
Pledgee by the Pledgor under the Transaction Documents, including, without
limitation, outstanding principal, interest, legal fees, and any other amounts
owed to the Pledgee, and exercise all other rights and (ii) any and all remedies
of a secured party with respect to such property as may be available under the
Uniform Commercial Code as in effect in the State of Delaware. To the extent
that the net proceeds received by the Pledgee are insufficient to satisfy the
Obligations in full, the Pledgee shall be entitled to a deficiency judgment
against the Pledgor for such amount. The Pledgee shall have the absolute right
to sell or dispose of the Pledged Shares in any manner it sees fit and shall
have no liability to the Pledgor or any other party for selling or disposing of
such Pledged Shares even if other methods of sales or dispositions would or
allegedly would result in greater proceeds than the method actually used. The
Pledgor shall remain liable for shortfalls, if any, that may exist after the
Pledgee has exhausted all remedies hereunder. The Pledgee shall return any
Pledged Shares issued to it and instruct the Escrow Agent to return any Pledged
Shares it is holding in escrow after the all amounts owed to the Pledgee under
the Notes have been satisfied.
 
2

--------------------------------------------------------------------------------


 
5.3.  Each right, power and remedy of the Pledgee provided for in this Agreement
or any other Transaction Document shall be cumulative and concurrent and shall
be in addition to every other such right, power or remedy. The exercise or
beginning of the exercise by the Pledgee of any one or more of the rights,
powers or remedies provided for in this Agreement or any other Transaction
Document or now or hereafter existing at law or in equity or by statute or
otherwise shall not preclude the simultaneous or later exercise by the Pledgee
of all such other rights, powers or remedies, and no failure or delay on the
part of the Pledgee to exercise any such right, power or remedy shall operate as
a waiver thereof. No notice to or demand on the Pledgor in any case shall
entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Pledgee to any
other further action in any circumstances without demand or notice. The Pledgee
shall have the full power to enforce or to assign or contract is rights under
this Agreement to a third party.
 
5.4.  In addition to all other remedies available to the Pledgee, upon the
issuance of Pledged Shares to the Pledgee, the Pledgor shall promptly, but in no
event more than sixty (60) days after the date of the Default Notice, file a
registration statement to register with the U.S. Securities and Exchange
Commission the Pledged Shares for the resale by the Pledgee. The Pledgor shall
cause the registration statement to remain in effect until all of the Pledged
Shares have been sold by the Pledgee.
 
6.  Concerning the Escrow Agent.
 
6.1.  The Escrow Agent undertakes to perform only such duties as are expressly
set forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent.
 
6.2.  The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of such certificates, monies, instruments, or other
document received by it as such escrow holder, and for the disposition of the
same in accordance with the written instruments accepted by it in the escrow.
 
3

--------------------------------------------------------------------------------


 
6.3.  Pledgee and the Pledgor hereby agree, to defend and indemnify the Escrow
Agent and hold it harmless from any and all claims, liabilities, losses,
actions, suits, or proceedings at law or in equity, or any other expenses, fees,
or charges of any character or nature which it may incur or with which it may be
threatened by reason of its acting as Escrow Agent under this Agreement; and in
connection therewith, to indemnify the Escrow Agent against any and all
expenses, including attorneys’ fees and costs of defending any action, suit, or
proceeding or resisting any claim (and any costs incurred by the Escrow Agent
pursuant to Sections 6.4 or 6.5 hereof). The Escrow Agent shall be vested with a
lien on all property deposited hereunder, for indemnification of attorneys’ fees
and court costs regarding any suit, proceeding or otherwise, or any other
expenses, fees, or charges of any character or nature, which may be incurred by
the Escrow Agent by reason of disputes arising between the makers of this escrow
as to the correct interpretation of this Agreement and instructions given to the
Escrow Agent hereunder, or otherwise, with the right of the Escrow Agent,
regardless of the instructions aforesaid, to hold said property until and unless
said additional expenses, fees, and charges shall be fully paid. Any fees and
costs charged by the Escrow Agent for serving hereunder shall be paid by the
Pledgor.
 
6.4.  If any of the parties shall be in disagreement about the interpretation of
this Agreement, or about the rights and obligations, or the propriety of any
action contemplated by the Escrow Agent hereunder, the Escrow Agent may, at its
sole discretion deposit the Pledged Materials with the Clerk of the United
States District Court of the Southern District of Texas, Houston Division,
sitting in Houston, Texas, and, upon notifying all parties concerned of such
action, all liability on the part of the Escrow Agent shall fully cease and
terminate. The Escrow Agent shall be indemnified by the Pledgor, the Company and
Pledgee for all costs, including reasonable attorneys’ fees in connection with
the aforesaid proceeding, and shall be fully protected in suspending all or a
part of its activities under this Agreement until a final decision or other
settlement in the proceeding is received.
 
6.5.  The Escrow Agent may consult with counsel of its own choice (and the costs
of such counsel shall be paid by the Pledgor and Pledgee) and shall have full
and complete authorization and protection for any action taken or suffered by it
hereunder in good faith and in accordance with the opinion of such counsel. The
Escrow Agent shall not be liable for any mistakes of fact or error of judgment,
or for any actions or omissions of any kind, unless caused by its willful
misconduct or gross negligence.
 
6.6.  The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed within
this ten (10) day period, the Escrow Agent may petition a court of competent
jurisdiction to name a successor.
 
6.7  Conflict Waiver. The Pledgor hereby acknowledges that the Escrow Agent is
special counsel to the Pledgor in connection with the transactions contemplated
and referred herein. The Pledgor agrees that in the event of any dispute arising
in connection with this Agreement or otherwise in connection with any
transaction or agreement contemplated and referred herein, the Escrow Agent
shall be permitted to continue to represent the Pledgor and the Pledgee will not
seek to disqualify such counsel and waives any objection Pledgee might have with
respect to the Escrow Agent acting as the Escrow Agent pursuant to this
Agreement.
 
4

--------------------------------------------------------------------------------


 
6.8  Notices. Unless otherwise provided herein, all demands, notices, consents,
service of process, requests and other communications hereunder shall be in
writing and shall be delivered in person or by overnight courier service, or
mailed by certified mail, return receipt requested, addressed:
 
If to the Pledgor, to:
GWIN, Inc.
 
5052 S. Jones Blvd.
 
Suite 100
 
Las Vegas, NV 89118
 
Attention: Douglas R. Miller
Telephone: (702) 967-6000
 
Facsimile: (702) 967-6002
   
With a copy to:
Kirkpatrick & Lockhart Nicholson Graham LLP
 
201 South Biscayne Boulevard - Suite 2000
 
Miami, FL 33131-2399
 
Attention: Clayton E. Parker, Esq.
 
Telephone: (305) 539-3300
 
Facsimile: (305) 358-7095
   
If to the Pledgee:
CSI Business Finance, Inc.
 
109 North Post Oak Lane, Suite 422
 
Houston, Texas 77024
 
Attention: Timothy J. Connolly
 
Telephone: (713) 621-2737
 
Facsimile: (713) 586-6678
   



Any such notice shall be effective (a) when delivered, if delivered by hand
delivery or overnight courier service, or (b) five (5) days after deposit in the
United States mail, as applicable.
 
7.  Binding Effect. All of the covenants and obligations contained herein shall
be binding upon and shall inure to the benefit of the respective parties, their
successors and assigns.
 
8.  Governing Law; Venue; Service of Process. The interpretation and
construction of this Agreement, and all matters relating hereto, shall be
governed by the laws of the State of Delaware without giving effect to the
principles of conflicts of laws thereof. Each of the parties hereto consents to
the jurisdiction of the federal and state courts of the State of Texas in any
such action or proceeding and waives any objection to venue laid therein. The
parties hereto specifically agree that service of process may be made, and such
service of process shall be effective if made, pursuant to Section 8 hereto.
 
5

--------------------------------------------------------------------------------


 
9.  Enforcement Costs. If any legal action or other pro-ceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresenta-tion in connection with any provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees, court costs and all expenses even if not
taxable as court costs (including, without limita-tion, all such fees, costs and
expenses incident to appeals), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.
 
10.  Remedies Cumulative. No remedy herein conferred upon any party is intended
to be exclusive of any other remedy, and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or here-after existing at law, in equity, by statute, or otherwise. No single or
partial exercise by any party of any right, power or remedy hereunder shall
preclude any other or further exercise thereof.
 
11.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute the same instrument.
 
12.  No Penalties. No provision of this Agreement is to be interpreted as a
penalty upon any party to this Agreement.
 
13.  JURY TRIAL. EACH OF THE PLEDGEE AND THE PLEDGOR HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT WHICH IT MAY HAVE TO A TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED HEREON, OR ARISING
OUT OF, UNDER OR IN ANY WAY CONNECTED WITH THE DEALINGS BETWEEN PLEDGEE AND
PLEDGOR, THIS PLEDGE AND ESCROW AGREEMENT OR ANY DOCUMENT EXECUTED IN CONNECTION
HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN) OR ACTIONS OF ANY PARTY HERETO OR THERETO IN EACH CASE WHETHER NOW
EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. 
 
14.  Opportunity to Hire Counsel; Role of Kirkpatrick & Lockhart Nicholson
Graham LLP. Pledgee acknowledges that they have been advised and have been given
an opportunity to hire counsel with respect to this Agreement and the
transactions contemplated hereby. Pledgee further acknowledges that the law firm
of Kirkpatrick & Lockhart Nicholson Graham LLP has solely represented the
Company in connection with this Agreement and the transactions contemplated
hereby and no other person.
 


 
[Remainder of Page Intentionally Left Blank]




IN WITNESS WHEREOF, the parties hereto have duly executed this Pledge and Escrow
Agreement as of the date first above written.
 

    CSI Business Finance, Inc.            By: /s/Timothy J. Connolly           
    Name: Timothy J. Connolly             GWIN, INC.            By: /s/ Douglas
R. Miller                
Name: Douglas R. Miller 
   
Title: President 
          Escrow Agent      By: /s/ Kirkpatrick & Lockhart Nicholson Graham LLP
    Name: Kirkpatrick & Lockhart Nicholson Graham LLP      







 




     
6

--------------------------------------------------------------------------------


 



